COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 ANA LICIA BRAVO,                                              No. 08-14-00160-CR
                                               §
                             Appellant,                          Appeal from the
                                                §
 v.                                                        County Criminal Court No. 2
                                               §
 THE STATE OF TEXAS,                                         of El Paso County, Texas
                                                §
                             State.                            (TC# 20120C07668)
                                                §

                                            §
                                          ORDER

        The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                            '
until January 2, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                             '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Veronica Teresa Lerma, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before January 2, 2015.

       IT IS SO ORDERED this 25th day of November, 2014.

                                            PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.